                  IN THE UNITED STATES DISTRICT COURT
               FOR THE EASTERN DISTRICT OF PENNSYLVANIA

JOSEPH L. FREEMAN, JR.,               :    CIVIL ACTION
                                      :    NO. 19-cv-05699
          Plaintiff,                  :
                                      :
     v.                               :
                                      :
EARLY WARNING SERVICES, LLC,          :
                                      :
          Defendant.                  :


                               O R D E R


          AND NOW this 9th day of March, 2020, upon

consideration of Defendant’s motion to dismiss (ECF No. 7), and

the response and reply thereto (ECF No. 16 & 17-1), and for the

reasons stated in the accompanying memorandum, it is hereby

ORDERED that:

          1.     Defendant’s motion for leave to file a reply (ECF

No. 17) is GRANTED;

          2.     Defendant’s motion to dismiss (ECF No. 7) is

GRANTED and the complaint is DISMISSED without prejudice for

lack of subject matter jurisdiction 1 and for failure to state a

claim upon which relief can be granted; and




1         Cottrell v. Alcon Labs., 874 F.3d 154, 164 n.7 (3d
Cir. 2017) (“Because the absence of standing leaves the court
without subject matter jurisdiction to reach a decision on the
merits, dismissals ‘with prejudice’ for lack of standing are
generally improper”).
3.   The case shall be marked as CLOSED.



AND IT IS SO ORDERED.



               /s/ Eduardo C. Robreno
               EDUARDO C. ROBRENO, J.




                        2
